DETAILED ACTION
This office action is in response to amendment filed on Sept. 20, 2022.
Claims 1, 9, and 17 have been amended.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald et al. (US Pub. No. 20070030812 A1 hereinafter “MacDonald”), and in view of Frishberg et al. (US Pub. No. 20080144656 A1 hereinafter “Frishberg”) and Sullivan et al. (US Patent No. 8,452,567 B1 hereinafter “Sullivan”)
Per claim 1 (Currently Amended)
MacDonald discloses
A protocol designer for a test and measurement instrument ([0001] “The present invention relates to protocol design, and more particularly to a protocol designer that provides the ability to a user of editing protocol definitions and stacks and to verify the correct compilation of the edited protocol definitions.”), comprising:
A user interface structured to display information in one or more windows (as shown in Fig. 5 [0014] “This graphical user interface (GUI) is a user interactive interface to allow users to add new protocols to the stack…more specific information about the protocol is provided in a further stack protocol information window 24.”)
an author configured to generate protocol definitions as source code based on a user input ([0013] “A protocol designer 20 is added to the system to enable the user to edit the stack and protocol definition files to create a proprietary protocol or modify an existing protocol.”)
a debugger configured to compile the source code of the protocol definitions and output textual and visual decode results of any errors in the source code to the one or more window of the user interface based on the protocol definitions ([0015] “After the protocol has been edited, it may then be compiled by an appropriate compiler. The compilation results are shown in a compilation result window 30--in this example there were no errors or warnings. In the event there is an error shown in the compilation result window 30, a corresponding line number in which the error occurred is shown.”) and application of the protocol definitions to the signal ([0004] “Generally data is acquired from the waveform signal, and the data is processed by a protocol window as shown in FIG. 4… Then the protocol window accesses stack and protocol definition files to actually decode the packets and extract the transmitted information.”)
MacDonald does not disclose
an input to receive a signal; a memory configured to store the signal
But Frishberg discloses
an input to receive a signal ([0010] “A test and measurement instrument for displaying data includes an acquisition system configured to receive an input signal”)
a memory configured to store the signal ([0036] “the input signal 61 can be data that was previously stored on a storage device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and teaching of Frishberg including an input to receive a signal; a memory configured to store the signal; and a deployer configured to output a complied protocol definition file to the test and measurement instrument in order to a protocol analyzer that is an instrument to design to display, validate, and measure data in a variety of protocols.
MacDonald discloses protocol definition file and output a compiled protocol definition file and Frishberg discloses test and measurement instrument, but MacDonald and Frishberg do not disclose
output a compiled protocol definition file resulting from compiling the source code to the test and measurement instrument.
However, Sullivan discloses
output a compiled the source code to the test and measurement instrument (col.4 lines 43-47 “the compiler can be stored in a computer-readable memory provided to the file server 14, or the testers 18a . . . 18n to compile the source code to build the test recipe files including the computer-readable logic governing aspects of a test to be conducted on the DUT.” & Sullivan discloses DUT includes test and measurement instrument in col. 5 lines 59-63 “Each of the test instruments provided to the testers 18a . . . 18n are not necessarily the same kind of instrument, but can include a plurality of different test instruments suitable to make the desired measurements during testing of the DUT.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and Frishberg and further including output a compiled the source code to the test and measurement instrument as taught by Sullivan in order to provide a tester for conducting a test of a device under test and evaluating an electric signal transmitted by the device under test during the test.

Per claim 6
The rejection of claim 1 is incorporated
MacDonald does not disclose
the debugger outputs event packets based on the protocol definitions and the signal concurrently.
But Frishberg discloses
the debugger outputs event packets based on the protocol definitions and the signal concurrently ([0010] “configured to generate a schematic from protocol-specific information within the input signal, and a display coupled to the processor and configured to display the schematic.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and teaching of Frishberg including the debugger outputs event packets based on the protocol definitions and the signal concurrently in order to a protocol analyzer that is an instrument to design to display, validate, and measure data in a variety of protocols.

Per claim 7
The rejection of claim 6 is incorporated
MacDonald does not disclose
the user interface is further configured to display the at least a portion of event packets overlaid on the input signal.
But Frishberg discloses
the user interface is further configured to display the at least a portion of event packets overlaid on the input signal ([0118] “The processor 62 is further configured to display protocol-specific information from the input signal associated with the selected schematic element.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald and teaching of Frishberg including the user interface is further configured to display the at least a portion of event packets overlaid on the input signal in order to a protocol analyzer that is an instrument to design to display, validate, and measure data in a variety of protocols.

Per claims 9, 14, and 15
There are medium claims corresponding to the protocol designer claims 1, 6, and 7 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 6, and 7 above.


Per claims 17 and 20
There are method claim corresponding to the protocol designer claims 1 and 6 respectively and are rejected the same reason set forth in connection of the rejection of claims 1 and 6 above.

Claims 2, 3, 5, 8, 10, 11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald and in view of Frishberg and Sullivan and further view of Smith et al. (US Pub. No. 20180307584 A1 hereinafter “Smith”)
Per claim 2
The rejection of claim 1 is incorporated
MacDonald, Frishberg and Sullivan do not disclose
the debugger is further configured to generate event and field matches with timing information in the signal based on the protocol definitions.
But Smith discloses
the debugger is further configured to generate event and field matches with timing information in the signal based on the protocol definitions ([0117] “extract time markers from the bitstream based on event start and end definitions within the declarative language definitions” & [0118] “map fields within the generated packet frames based on field definitions within the declarative language definitions”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald, Frishberg and Sullivan and further including the debugger is further configured to generate event and field matches with timing information in the signal based on the protocol definitions as taught by Smith in order to provide a method for decoding physical signals with arbitrary communication or network protocols using compiler-generated syntax trees. So within a test and measurement system, a domain-specific declarative language can textually specify the characteristics of serial, network, and/or communications protocols using declarative language definitions.

Per claim 3
The rejection of claim 1 is incorporated
MacDonald, Frishberg and Sullivan do not disclose
the signal is an analog signal and the debugger is further configured to generate a bitstream based on the analog signal and one or more of the protocol definitions.
But Smith discloses
the signal is an analog signal and the debugger is further configured to generate a bitstream based on the analog signal and one or more of the protocol definitions ([0030] “the protocol declaration may include bitstream definitions, event definitions, and field definitions.  The bitstream definitions define how to convert analog or physical input signals into a binary bitstream sequence of 1s and 0s.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald, Frishberg and Sullivan and further including the signal is an analog signal and the debugger is further configured to generate a bitstream based on the analog signal and one or more of the protocol definitions as taught by Smith in order to provide a method for decoding physical signals with arbitrary communication or network protocols using compiler-generated syntax trees. So within a test and measurement system, a domain-specific declarative language can textually specify the characteristics of serial, network, and/or communications protocols using declarative language definitions.

Per claim 5
The rejection of claim 1 is incorporated
MacDonald, Frishberg and Sullivan do not disclose
the debugger is further configured to decode the input signal based on the protocol definitions and search for a particular event within the decoded input signal.
But Smith discloses
the debugger is further configured to decode the input signal based on the protocol definitions ([0065] “a test and measurement system could be easily programmed to decode any physical input signal based on the protocol declaration's express definitions”)
search for a particular event within the decoded input signal ([0066] “during the event finding stage 200 of decoding, the processor 14 uses the nodes of the syntax tree 60 to scan the input data, which can be either the bitstream output 70 of the preamble stage 100 or the raw physical input signal(s) 50, to find the start and end events for a given packet type or protocol based on the event definitions within the protocol declaration 30.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald, Frishberg and Sullivan and further including the debugger is further configured to decode the input signal based on the protocol definitions and search for a particular event within the decoded input signal as taught by Smith in order to use declarative language to write varying bitstream definitions for decoding the same physical input signal into different resulting bitstreams.

Per claim 8
The rejection of claim 1 is incorporated
MacDonald, Frishberg and Sullivan do not disclose
the debugger is further configured to identify and highlight syntax errors within the protocol definitions.
But Smith discloses
the debugger is further configured to identify and highlight syntax errors within the protocol definitions ([0119] “the processor is further configured to: verify packets using the syntax tree based on error handling definitions.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald, Frishberg and Sullivan and further including the debugger is further configured to identify and highlight syntax errors within the protocol definitions as taught by Smith in order to allows the protocol declaration author to verify the results of cyclic redundancy checks (CRCs), checksums, parities and/or values and enable error conditions to be shown to an end user for viewing and/or debugging protocol captures.


Per claims 10, 11, 13, and 16
There are medium claims corresponding to the protocol designer claims 2, 3, 5, and 8 respectively and are rejected the same reason set forth in connection of the rejection of claims 2, 3, 5, and 8 above.

Per claims 18 and 19
There are method claim corresponding to the protocol designer claims 2 and 3 respectively and are rejected the same reason set forth in connection of the rejection of claims 2 and 3 above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by MacDonald and in view of Frishberg and Sullivan and further view of Nagaraj et al. (US Pub. No. 20070071009 A1 hereinafter “Nagaraj”)
Per claim 4
The rejection of claim 1 is incorporated
MacDonald, Frishberg and Sullivan do not disclose
the debugger is further configured to halt decoding of the signal when an event is detected.
But Nagaraj discloses
the debugger is further configured to halt decoding of an operation when an event is detected ([0079] “The early error detection trigger event occurs before the decoding is completed so that it is possible to stop the decoding process to take corrective action”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of MacDonald, Frishberg and Sullivan and further including the debugger is further configured to halt decoding of an operation when an event is detected as taught by Nagaraj in order to provide for detecting a decode failure and provide that operates to adjust the number of received packets based on the quality of the transmission channel to obtain selected decoder performance.

Per claim 12
It is a medium claim corresponding to the protocol designer claim 4 and are rejected the same reason set forth in connection of the rejection of claim 4 above.

Response to Arguments
Applicant’s arguments filed on Sept. 20, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant's arguments with respect to claim 1 and similar to claims 9 and 17, the cited references do not disclose "output textual and visual decode results of errors to user interface based on the protocol definitions and application of the protocol definitions to the signal"
Examiner’s response: 
Examiner disagrees.
The cited reference MacDonald discloses output textual and visual decode results of errors to user interface based on the protocol definitions (See paragraph [0014] “as shown in FIG. 5… The stack definitions window 22 is a graphical representation of a current protocol stack definition from the stack file library 16.” & paragraph [0015] “Many protocols may be selected in the protocol editor window 28 after being opened in the stack definition window 22… After the protocol has been edited, it may then be compiled by an appropriate compiler. The compilation results are shown in a compilation result window 30--in this example there were no errors or warnings.”)
MacDonald further discloses application of the protocol definitions to the signal (“Generally data is acquired from the waveform signal, and the data is processed by a protocol window as shown in FIG. 4… Then the protocol window accesses stack and protocol definition files to actually decode the packets and extract the transmitted information.” See paragraph [0004]) Also, MacDonald discloses the signal is analog see paragraph [0002] “The information is transmitted as an analog signal representing sequences of 1s and 0s…”
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, 9 and 17.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191   

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191